Opinion issued February 23, 2012.





 
 
 
 
 





 




 
     
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00991-CV
____________
 
DEBORAH KAY BRINSDON, Appellant
 
V.
 
BARBARA MAY RITZERT, INDIVIDUALLY AND AS 
EXECUTRIX OF THE ESTATE OF GEORGE H. THOMEN, Appellee
 
 
 

On Appeal from Probate Court Number Four
Harris County, Texas
Trial Court Cause No. 380,783-401
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed July 21, 2011.  On January 23, 2012, the parties filed a joint
motion to dismiss the appeal, stating that “all matters in controversy between
Appellant and Appellee have been settled and resolved.” See Tex. R. App. P.
42.1. 
We grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a), 43.2(f).  We dismiss any other pending motions as moot
and direct the Clerk to issue mandate within 10 days of the date of this
opinion.  See Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Justices Jennings, Massengale, and Huddle.